DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because while the newly submitted drawings submitted on 05/13/2020 fixed the previous indicated issues, the drawings submitted on 05/13/2020 have created new issues. In particular:
The worm (3) previously labeled in Fig. 3 is no longer labeled, nor labeled in any of the other remaining figures.
The micro-switch (6) previously labeled in Fig. 3 is only labeled in Fig. 5 which is shown as an electrical schematic. It appears that Fig. 3 has been replaced by a slightly different labeled version of Fig. 4. The Examiner recommends resubmitted Fig. 3 (03/06/2018 version) and merging the labels of the newly submitted drawings and prior version’s labels, or alternatively to label the two micro-switches in Fig. 9 as such.
The rotating shaft (21) previously labeled in Fig. 3 is no longer labeled, nor labeled in any of the other remaining figures.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The amendment filed 05/13/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Abstract Line 2: The recitation “an upper cover, a lower cover, and a base” is considered new matter. Previously the Abstract recited “the base”, Page 4 Lines 1-2 recites “the base further comprises and upper cover and a lower cover”, and Figs. 1 and 2. The specification states and the drawings show that the base (5) is made up of the upper cover (51) and lower cover (52). The specification does not state, nor do the drawings show any additional components besides the upper cover and the lower cover making up the base. However, as currently recited, it appears that Applicant’s Abstract is stating that the base is a separate and distinct component from the upper cover and the lower cover, which is not supported by Applicant’s original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 Lines 2-4: The recitation “wherein wherein” appears to be a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 Lines 6-9: The recitation “an upper cover, a lower cover, and a base” is considered new matter. Previously Claim 6 recited that “the base further comprises an upper cover and a lower cover”, and Figs. 1 and 2, show that the base (5) is made up of the upper cover (51) and lower cover (52), with no additional components besides the upper cover and the lower cover making up the base. However, as currently claimed, it appears that Applicant is claiming the base to be a separate and distinct component from the upper cover and the lower cover, which is not supported by Applicant’s original disclosure.
Claims 2-7, 9, 12, and 14 are rejected due to their dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Line 13: The recitation “the mounting support” lacks antecedent basis.
Claim 9 Line 1: Claim 9 depends on Claim 8, which has been canceled. Accordingly it is unclear which claim does Claim 9 depend upon. For the purpose of this Office Action, Claim 9 will be considered to depend from Claim 1.
Claims 2-7, 12, and 14 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DewertOkin (DE 20 2016 105 473 U1) in view of Morishita et al. (US 9,597,980).
Regarding Claim 1, DewertOkin discloses an actuator capable of providing a linear thrust (see [0001] of the translation), comprising: a motor (11), a worm gear (182), a worm (112), a screw rod (30), an upper cover (12b), a lower cover (12a), and a base (12a, 12b).
Wherein the base is arranged on the motor (see Fig. 2), and the worm is driven by the motor (), wherein the worm can rotate to drive the worm gear to rotate (see [0045] of the translation), and the screw rod is in threaded connection with the worm gear (see [0045] of the translation), wherein the motor can rotate to drive the worm gear through the worm (see [0045] of the translation), and the motor linearly moves relative to the screw rod (see Figs. 2 and 5, showing that since the worm gear is fixed relative to the motor, the screw rod must move relative to the motor).
DewertOkin does not disclose how the actuator couples the base to an outside component, and accordingly does not disclose a mounting support. However, Morishita teaches coupling a motor 32 and upper cover (32b) of a base (see Examiner’s annotated partial view of Fig. 3 of Morishita, hereinafter “Figure A”) by providing a mounting support (24) further comprises a bottom plate (see Figure A), two side plates (see Figure A) and a supporting plate (see Figure A), wherein the bottom plate is provided with an opening (see Figure A), wherein a cylindrical mounting support (see Figure A) formed on top of the upper cover is coupled to the mounting support through the opening (see Figure A).

    PNG
    media_image1.png
    845
    665
    media_image1.png
    Greyscale

One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that for the actuator disclosed in DewertOkin to work as intended, the upper and/or lower cover of the base would have to be coupled to an external component. Further, the complimentary structure between the support plate and the upper housing would readily lend to 
Accordingly it would have been obvious tot one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in DewertOkin with the support plate taught in Morishita to improve the functionality of the actuator by allowing the actuator to be coupled to an external component.
Regarding Claim 2, DewertOkin further discloses the actuator of claim 1, wherein the actuator further comprises a micro-switch (19a, 19b) and a positioning member (31, 32), wherein the positioning member is arranged on the screw rod (see Fig. 1), wherein when the motor linearly moves relative to the screw rod (see Fig. 1), the positioning member can triggers the micro-switch so that the motor can be stopped (see [0046] of the translation).
Regarding Claim 3, DewertOkin further discloses the actuator of claim 1, wherein each side of the worm gear is provided with a rotating shaft (181), wherein a cavity is formed in the rotating shaft along a central axis (see Fig. 5), and the screw rod extends along the central axis and is coupled to the worm gear (see Fig. 5, showing that the rotating shaft and the worm gear which drives the screw rod are co-axial, and accordingly the screw rod will extend along this same axis).
Regarding Claim 5, DewertOkin further discloses the actuator of claim 2, wherein the positioning member is in threaded connection with the screw rod (see [0030] of the translation).
Regarding Claim 7, DewertOkin further discloses the actuator of claim 2, further comprises two micro-switches (see Fig. 5) and two positioning members (see Fig. 1).
Regarding Claim 9, DewertOkin further disclose the actuator of claim 1, wherein the bottom plate comprises a left side edge (see Figure A), a right side edge (see Figure A) and a middle edge (see Figure A), wherein the two ends of the middle edge are respectively connected to the left side edge and .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DewertOkin (DE 20 2016 105 473 U1) in view of Morishita et al. (US 9,597,980) and Becker et al. (US 7,966,900).
Regarding Claim 4, DewertOkin does not disclose if the rotating shaft has inner threads. However, it would have been obvious to provide the rotating shaft with inner threads, so that the screw rod could more easily move in an axial manner through the rotating shaft (as opposed to a smooth bore shaft). 
Even though it would have been obvious to provide the rotating shaft with internal threads, in the interest of compact prosecution, Examiner notes that Becker teaches an actuator having a worm gear (28) having two rotating shafts (34) having internal threads (see Col. 3 Lines 6-10) for engaging with the threads of a screw rod (30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rotating shaft of the actuator disclosed in DewertOkin with internal threading as taught in Becker to improve axial movement of the screw rod through the rotating shaft.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DewertOkin (DE 20 2016 105 473 U1) in view of Morishita et al. (US 9,597,980) and Shimizu (US 2013/0112022).
Regarding Claim 6, DewertOkin does not disclose that the worm gear and the worm are hermetically installed in the base. However, Shimizu teaches that it is well-known in the art to hermetically seal an actuator base (and therefore all of the components in the base, including the gears and the motor) using seals (12) to prevent dust from entering the base (see [0006] and [0044]).

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in DewertOkin with a hermetically sealed based as taught in Shimizu to increase the useful life of the actuator, and to allow the actuator to be used more demanding environments.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DewertOkin (DE 20 2016 105 473 U1) in view of Morishita et al. (US 9,597,980) and Burt et al. (US 7,956,606).
Regarding Claim 12, DewertOkin does not disclose a tube sleeve. However, Burt discloses a linear actuator (see Figs. 1 and 2) where a tube sleeve (42), and the tube sleeve is sleeved outside (see Fig. 2) the screw rod (48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in DewertOkin with a sleeve as taught in Burt to improve the life of the actuator by providing dust and other containments from entering the actuator base and damaging components (see Burt Col. 4 Lines 8-13).

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over DewertOkin (DE 20 2016 105 473 U1) in view of Morishita et al. (US 9,597,980) and Lang (US 6,202,803).
Regarding Claim 14, DewertOkin does not disclose that the actuator has two damping pieces. However, Lang teaches an actuator further comprises two damping pieces (28 and 30) (see Fig. 1), wherein each damping piece comprises a circular ring portion (see Fig. 1, showing ring 50 associated with damping piece 30 and an unnumbered circular piece immediate to the right of dampening piece 28) and a plurality of convex bodies (see Fig. 1, showing that dampening pieces are each made up of a plurality of conical shaped discs) that protrude radially out from the circular ring portion (see Fig. 1, showing that the conical discs extend radially outward from the circular ring portion, and also since the discs are conical, they are considered to be convex in shape), wherein the circular ring portion is fixed to the convex bodies (see Fig. 1, showing that in an installed state the circular ring portion will be fixed to the convex bodies at least in an axial manner), and the convex bodies are symmetrically arranged on the periphery of the circular ring portion (see Fig. 1, showing for example that the damping piece 30 is symmetrical with one conical disc a mirror image of the other conical disk, and with damping piece 28 two conical discs on the right side face two conical discs in the middle making it symmetrical), wherein the convex bodies abut against the upper cover and the lower cover (see Fig. 1, the Examiner notes that the damping pieces are coupled to and abut the housing 12 through bearing 42 and mounting ring 38, and through mounting ring 40 and bearing 36; if Applicant intends for the convex bodies to directly abut against the housing the claims should be amended as such), wherein the damping pieces abut against a worm gear (16) and impose a force on the worm gear (see Col. 4 Lines 7-27) , wherein the damping pieces separate the worm gear from the upper cover and the lower cover (see Fig. 1, showing that the damping pieces are axially between the worm gear and the covers, and accordingly are considered to separate the worm gear from the covers).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by providing the actuators with a pair of damping pieces, the safety 
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in DewertOkin with a load limiter in the form of a pair of damping pieces as taught in Lang to improve the safety of operating the actuator by preventing to strong of a force from being output.

Response to Arguments
Applicant's arguments filed 05/13/2020 and 01/03/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                         
/Jake Cook/Primary Examiner, Art Unit 3658